Warner, Chief Justice.
This case came before the court below on an appeal from, the ordinary of Harris county, allowing to the applicant a-homestead exemption under the constitution of 1863. The-applicant in his petition alleged that he was the head of a, family consisting of his sister, a widow about thirty-eight-years old, and her three children, aged seventeen, fifteen, and seven years old, respectively, who are indigent and1 mainly dependent upon petitioner for support. The creditors of the applicant demurred to his petition for a homestead' on the ground that it did nob show him to be such-a “ head of a family ” as the law contemplates, to entitle him, to a homestead. The court sustained the demurrer andi dismissed the application, whereupon the applicant excepted.
. The applicant was under no legal obligation to support the persons whom he claimed to be his family, and therefore he was not entitled to a homestead as the head of such family. 40 Ga., 173; 41 Ga., 153; 42 Ga., 405. If the applicant could obtain a homestead as the head of a family *529of persons whom he was not legally bound to support, then he might enjoy it for his own benefit exclusively, and refuse, with impunity, to support those for whose benefit ■ he claimed to have obtained it.
Let the judgment of the court below be affirmed.